DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  They comprising of 2 groups:
1) Method1: 1-14, and    
2) Article1: 15-20.
As of June 22, 2020, independent method claim 1 is as followed:
1. A method, comprising: 
[1] importing customer reviews from a plurality of external sources via a computer system, wherein the computer system comprises a processor, wherein the processor includes hardware 5 configured to execute instructions, wherein importing customer reviews comprises of performing a scheduled job at a pre-determined frequency that makes a functional call with property identifiers to an application programming interface operating as an individual importer; 
[2] categorizing, by the processor, each imported customer review into a designated one or more categories; 
[3] displaying, by the processor, each of the imported customer reviews through one or more widgets on a user interface of a management system; 
[4] importing, by the processor, work orders generated at individual properties, wherein each work order is assigned a ticket number; 
[5] importing, by the processor, emails transmitted to a specific email address; and 
[6] generating, by the processor, a work order from an imported email.
Note: for referential purpose, numerals [1]-[6] are added to the beginning of each element.
Claim Rejections - 35 USC § 112
Claims 1-14 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In independent claims 1 and 15, step [1] of “importing customer reviews…” is vague because it’s not clear how the step of “importing (receiving, downloading, …) items (customer reviews) comprising the step of “performing a scheduled job…” which does not further describe the “imported customer reviews” step.
(2) In independent claims 1 and 15, the first 3 steps deal with receiving the customer reviews, categorizing the reviews, and then displaying the reviews on a GUI of a management system.  Steps [4]-[6] deal with importing work orders and emails and generating a work order from an imported email.  The claim is vague because it’s not clear the relationship of “displaying the reviews on a GUI” to the “generated work order.”
 (3) In independent claims 1 and 15, the result of step [4] is “imported work orders.”  The result of steps [5]-[6] is “a generated work order from an imported email.”  It’s not clear the relationship between “imported work orders” and “a generated work order”?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:	[FP 7.05]
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1, as exemplary, recites the abstract idea of (1) importing (receiving) data with respect to customer reviews, (2) sorting/categorizing (analyzing) the review data, display the data on an interface (GUI), (3) and (4) importing (receiving) other information (data) that functions as work order and email, and (5) generating some information (work order).  
These recited limitations fall within the “Certain Methods of Organizing Human activities” grouping of abstract ideas as it relates to commercial interactions of sales activities or behaviors, i.e. customer reviews of services performed.  Accordingly, the claim recites an abstract idea.
(2A) The judicial exception is not integrated into a practical applications because in particular, the claims recites (1) receiving information to and from a user device and analyzing the information to display a result.  The user device in both steps is recited a high-level of generality (i.e. as a generic device performing generic computer function of (1) importing or receiving and (2) analyzing the information (3) displaying the result and (4) generating another result (work order) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, receiving transmitting the information and displaying information to the user device amounts insignificant extra-solution activity.      
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because [ As discussed above, the additional element of analyzing information and generating information in the form of a work order to and from a user device amounts to no more than mere instructions to apply the exception using a generic computer component.  For the same reason these elements are not sufficient to provide an inventive concept.  The additional element receiving information, analyzing the information and displaying the result or generating other information (work order)  to the user device was considered insignificant extra-solution activity in Step 2A, prong 2.  Re-evaluating here in step 2B, this is also determined to well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network, sorting data, analyzing data, and generating additional data (work order) is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible]      
As for dependent claims 2-4 and 6  and 11 (part of 1 above), this claim recites limitations that further define the same abstract idea noted in claim 1, transmission of data in the form of email.  Therefore, it’s considered patent ineligible for the reasons given above.
As for dependent claims 3 and 5 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite additional elements of displaying the work order, changing the work order.  Even in combination, these additional elements do not (2A) integrate the abstract idea into a practical application and do not (2B) amount to significantly more than the abstract idea itself.  The claims are ineligible.
As for dependent claims 8-10 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite additional elements of receiving the work order, generating and transmitting the reports, etc.  Even in combination, these additional elements do not (2A) integrate the abstract idea into a practical application and do not (2B) amount to significantly more than the abstract idea itself.  The claims are ineligible.
As for dependent claims 12-13 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite additional elements of generating and transmitting information/data in the form of a response.  Even in combination, these additional elements do not (2A) integrate the abstract idea into a practical application and do not (2B) amount to significantly more than the abstract idea itself.  The claims are ineligible.
As for dependent claim 14 (part of 1 above), this claim recites limitations that further defines the same abstract idea noted in claim 1.  In addition, it recites additional elements of generating an address, a specific URL, for an operator.  Even in combination, these additional elements do not (2A) integrate the abstract idea into a practical application and do not (2B) amount to significantly more than the abstract idea itself.  The claim is ineligible.
Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-14 (Method1) and respectively 15-20 (article1) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) ZHU et al.				2021/0.150.546 and 
(2) GONSALVES et al.   		CA 2,761,560, and 
(3) FLOCKHART et al. 		US 7,949,121.

As for independent claims 1 (method) and 15 (article), ZHU et al. teaches a method and an article comprising the steps of:
[1] importing customer reviews from a plurality of external sources via a computer system, wherein the computer system comprises a processor, wherein the processor includes hardware configured to execute instructions, wherein importing customer reviews comprises of performing a scheduled job at a pre-determined frequency that makes a functional call with property identifiers to an application programming interface operating as an individual importer; 
{see ZHU et al. Fig. 1, and [0024]

    PNG
    media_image1.png
    384
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    513
    media_image2.png
    Greyscale


[2] categorizing, by the processor, each imported customer review into a designated one or more categories; 
{see [0024 “organize and store the obtained…”]}
[3] displaying, by the processor, each of the imported customer reviews through one or more widgets (icons or elements, 514, 512, Attribute Number, etc.) on a user interface of a management system; 
{see Fig. 5A}

    PNG
    media_image3.png
    818
    568
    media_image3.png
    Greyscale


ZHU et al. fairly teaches the claimed invention except for explicitly discloses the term “widget” on the interface and steps [4]-[6].
GONSALVES  is cited to teach categorizing the reviews into category reviews and the use of widget bar on a GUI to accept the category of reviews from a web page user.

    PNG
    media_image4.png
    726
    557
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    447
    548
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the reviews system of ZHU et al.  by including the step of categorizing the review and installing a widget bar on the interface as taught by GONSALVES for accepting categories reviews from a web page user, see claim 9 above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
ZHU et al. /GONSALVES  fairly teaches the claimed invention except for explicitly discloses steps [4]-[6].
FLOCKHART et al. is cited to teach the steps   
[4] importing, by the processor, work orders generated at individual properties, wherein each work order is assigned a ticket number; 

    PNG
    media_image6.png
    374
    524
    media_image6.png
    Greyscale

[5] importing, by the processor, emails transmitted to a specific email address; and 
[6] generating, by the processor, a work order from an imported email.
{see par. (24) above which teaches the identifying of the work item and order number by text searching the content of the imported email and the selector 220 uses pre-defined criteria or routing algorithm in selecting an appropriate agent to service individual work items and sets of work items}
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the reviews monitoring of ZHU et al./GONSALVES by including the generating of work order by FLOCKHART et al. for assigning proper work item to the proper agent, see par. (024).
Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claims 2-4 (part of 1 above), which deals the reading of the email to determine the proper operators, these are taught in FLOCKHART et al. par. (24) above.
As for dep. claim 5 (part of 1 above), which deals with changing the status of the work order, this is taught in FLOCKHART et al. col. 7, lines 40-65 “determines if the work item is already  part of a set of work items and, …whether the items should be part of a set of work items.”, ..”As will be appreciated, the customer identifier can be replaced by one or more other qualifiers, such as customer purpose, subject or need, media-type or channel, and the like.”
As for dep. claim 6 (part of 1 above), which deals with parsing the email for matching the ticket number, this is taught in col. 7, lines 40-65 wherein “using text searching through a text communication such as email” which reads over “parsing” feature for matching as shown in Fig. 3 of FLOCKHART et al.
As for dep. claims 7-8 (part of 1 above), which deals with internal reports, these are taught in GONSALVES  Fig. 3A above and Fig. 1 of ZHU et al. which deals with downloading from the management system, Fig. 1, element 158 “External Services.”
As for dep. claims 9-10 (part of 1 above), which deals with the features of generating internal reports, these are taught in ZHU et al. which deals with discusses executing the corresponding operations in response to the received user requests which reads over the frequency and FLOCKHART et al. col. 7, lines 37-67 which reads over the pre-determined operator’s role, as cited above.
As for dep. claim 11 (part of 1 above), which deals with the displaying emails on the GUI, the email feature is taught in FLOCKHART et al. while the displaying on the GUI is taught in GONSALVES  Fig. 3B.
    PNG
    media_image7.png
    729
    563
    media_image7.png
    Greyscale
 
As for dep. claims 12-13 (part of 1 above), which deals with generating and transmitting responses, these are taught in GONSALVES  Fig. 3B above, element 328.  
As for dep. claim 14 (part of 1 above), which deals with a generated URL, this is taught in FLOCKHART et al. col. 7, lines 30-35.

    PNG
    media_image6.png
    374
    524
    media_image6.png
    Greyscale

As for dep. claim 16 (part of 15 above), which has similar limitations as in dep. claims 13-14 above, it’s rejected for the same reasons set forth in the rejections of dep. claims 13-14 above.
As for dep. claim 17 (part of 15 above), which has similar limitations as in dep. claims 7-8 above, it’s rejected for the same reasons set forth in the rejections of dep. claims 7-8 above.
 As for dep. claim 18 (part of 15 above), which has similar limitations as in dep. claims 9-10 above, it’s rejected for the same reasons set forth in the rejections of dep. claims 9-10 above.
As for dep. claim 19 (part of 15 above), which has similar limitations as in dep. claims 3 and 4 above, it’s rejected for the same reasons set forth in the rejections of dep. claims 4 and 6 above.
As for dep. claim 20 (part of 15 above), which has similar limitations as in dep. claims 4 and 6 above, it’s rejected for the same reasons set forth in the rejections of dep. claims 4 and 6 above.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689